20-10418-mew          Doc 114        Filed 02/26/20 Entered 02/26/20 14:33:06                       Main Document
                                                 Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                                    Chapter 11

The McClatchy Company, et al.,                                           Case No. 20-10418 (MEW)

                                          Debtors.1                      (Jointly Administered)
---------------------------------------------------------------x

                            NOTICE OF APPOINTMENT OF OFFICIAL
                            COMMITTEE OF UNSECURED CREDITORS

         William K. Harrington, the United States Trustee for Region 2, pursuant to Section

1102(a) of title 11, United States Code, hereby appoints the following unsecured creditors that

are willing to serve on the Official Committee of Unsecured Creditors of The McClatchy

Company and its affiliated debtors-in-possession:

         1.       Dow Jones & Company, Inc.
                  1211 Avenue of the Americas
                  New York, New York 10036
                  Attention: Joseph B. Vincent, Senior Vice President

         2.       Lorianne E. Sawin
                  c/o Michael J. Sachs, Esq.
                  Callahan & Blaine, APLC
                  3 Hutton Centre Drive, 9th Floor
                  Santa Ana, CA 92707

         3.       P. Anthony Ridder
                  c/o Israel Goldowitz, Esq.
                  The Wagner Law Group
                  800 Connecticut Avenue, N.W., Suite 810
                  Washington, D.C. 20006



1
  The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities and the
last four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may be obtained on the website of the Debtors’ claims and noticing agent at http://www.kccllc.net/McClatchy. The
location of the Debtors’ service address for purposes of these chapter 11 cases is: 2100 Q Street, Sacramento,
California 95816.
20-10418-mew   Doc 114      Filed 02/26/20 Entered 02/26/20 14:33:06           Main Document
                                        Pg 2 of 2



      4.    Pension Benefit Guaranty Corporation
            1200 K Street, N.W.
            Washington, D.C. 20005
            Attention: Jack Butler

      5.    The News Guild-CWA
            Communications Worker of America
            District One Office
            821 Elk Street, Suite B
            Buffalo, New York 14210
            Attention: Marian Needham, Executive Vice-President

      6.    Wilmington Savings Fund Society, FSB
            500 Delaware Avenue
            Wilmington, Delaware 19801
            Attention: Patrick J. Healy, Senior Vice President

      7.    Wipro Limited
            c/o James S. Carr, Esq.
            Kelley Drye & Warren LLP
            101 Park Avenue
            New York, New York 10178




Dated: New York, New York
       February 26, 2020

                                         WILLIAM K. HARRINGTON
                                         UNITED STATES TRUSTEE

                                  By:    /s/ Benjamin J. Higgins
                                         Benjamin J. Higgins, Trial Attorney
                                         Office of the United States Trustee
                                         201 Varick Street, Room 1006
                                         New York, NY 10014
                                         Tel. (212) 510-0500




                                            2
